Steven J. Moser (SM1133)
MOSER LAW FIRM, P.C.
5 E. Main Street
Huntington, NY 11743
(516) 671-1150
steven.moser@moserlawfirm.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
JARMIRIAN BATISA RODRIGUEZ, SAILYN PENA,
JORDANNIS COSME BATISTA, OLGA JAIME,
ORLANDO RODRIGUEZ and RAMON LUIS SOTO,                            CLASS AND COLLECTIVE
individually and on behalf of all others similarly situated,      ACTION COMPLAINT

                                               Plaintiffs,        Case No.

                          - against -

ELECTRONIC DEALS, INC., S & V TRADING OF NY,
LTD., VOVOYA, INC. and GUY J. ESSES a/k/a JOEY G.
ESSES a/k/a GUY ASSIS,

                                               Defendants.


              CLASS ACTION AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena, Jordannis Cosme Batista, Olga

Jaime, Orlando Rodriguez, and Ramon Luis Soto (“Named Plaintiffs”), individually and on

behalf of all others similarly situated, by the Moser Law Firm, P.C., hereby file this complaint

against Electronic Deals, Inc., S & V Trading of NY, Inc., Vovoya, Inc., and Guy J. Esses a/k/a

Joey G. Esses a/k/a Guy Assis (the “Defendants”) and allege as follows:

                                        INTRODUCTION

       1.      This complaint is filed by Named Plaintiffs against Defendants to recover:

            a. Overtime premium pay as required by the Fair Labor Standards Act of 1938 (the

               “FLSA”), as amended, 29 U.S.C. §201 et seq. (29 U.S.C. § 207), and by the New




                                                 -1-
                 York Labor Law (the “NYLL”) Article 19, §§ 650 et seq., and the supporting

                 New York State Codes, Rules and Regulations, 12 NYCRR § 142-2.2;

            b. Straight wages under NYLL § 191;

            c. Spread of hours pay under 12 NYCRR § 142-2.4.

            d. Statutory damages for failure to issue wage statements that comply with NYLL §

                 195(3).

            e. Statutory damages for failure to issue wage notices within ten business days of

                 hiring that comply with NYLL § 195(1).

            f. Liquidated damages under NYLL § 198 for failure to pay manual workers weekly

                 and within 7 calendar days after the end of the workweek in which the wages are

                 earned as required by NYLL § 191.

       2.        The first, second, and third causes of action arise from the Defendants’ uniform

policy of deducting for rest periods of 20 minutes or less.

       3.        The fourth cause of action arises from the Defendants’ failure to implement a

policy and procedure for paying spread of hours pay to employees who work a spread of hours in

excess of ten.

       4.        The fifth cause of action arises from the Defendants’ failure to issue wage

statements that comply with NYLL § 195(3). More specifically, the wage statements are

confusing and do not state the total number of regular hours worked and total number of

overtime hours worked.

       5.        The sixth cause of action arises from the Defendants’ failure to issue wage notices

within 10 business days of hiring as required by NYLL § 195(1) and NYLL § 198(1-b).




                                                 -2-
       6.      The seventh cause of action arises from the Defendants’ payment of wages to

manual workers biweekly, and failing to pay for all wages within 7 days after the end of the

workweek in which wages are earned as required by NYLL § 191.

                                  JURISDICTION AND VENUE

       7.      This court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, since

such claims are so related in this action to the federal claims that they form part of the same case

or controversy under Article III of the United States Constitution.

       8.      In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

       9.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391, as a substantial part of the events or omissions giving rise to the claims in this action

occurred within the Eastern District of New York.

                                             PARTIES

                                         Named Plaintiffs

                                    Jarmirian Batista Rodriguez

       10.     Named Plaintiff Jarmirian Batista Rodriguez is a natural person who resides in

Kings County, New York.

       11.     Jarmirian Batista Rodriguez was an employee of the Defendants within the

meaning of 29 U.S.C. § 203(e) and NYLL § 190(3).

                                            Sailyn Pena

       12.     Named Plaintiff Sailyn Pena is a natural person who resides in Bronx County,

New York.



                                                 -3-
        13.   Sailyn Pena was an employee of the Defendants within the meaning of 29 U.S.C.

§ 203(e) and NYLL § 190(3).

                                  Jordannis Cosme Batista

        14.   Named Plaintiff Jordannis Cosme Batista is a natural person who resides in the

Commonwealth of Puerto Rico.

        15.   Jordannis Cosme Batista was an employee of the Defendants within the meaning

of 29 U.S.C. § 203(e) and NYLL § 190(3).

                                           Olga Jaime

        16.   Named Plaintiff Olga Jaime is a natural person who resides in Kings County, New

York.

        17.   Olga Jaime was an employee of the Defendants within the meaning of 29 U.S.C.

§ 203(e) and NYLL § 190(3).

                                     Orlando Rodriguez

        18.   Named Plaintiff Orlando Rodriguez is a natural person who resides in Bronx

County, New York.

        19.   Orlando Rodriguez was an employee of the Defendants within the meaning of 29

U.S.C. § 203(e) and NYLL § 190(3).

                                      Ramon Luis Soto

        20.   Named Plaintiff Ramon Luis Soto is a natural person who resides in Kings

County, New York.

        21.   Ramon Luis Soto was an employee of the Defendants within the meaning of 29

U.S.C. § 203(e) and NYLL § 190(3).




                                              -4-
                                            Defendants

                                       Electronic Deals, Inc.

       22.     Defendant Electronic Deals, Inc. (“Electronic Deals”) is a domestic corporation

formed under the laws of the State of New York.

       23.     At times during the past six years, Electronic Deals has operated a warehouse and

shipping facility located at 1654 McDonald Avenue, Brooklyn, New York 11230.

       24.     At times during the past six years, Electronic Deals has operated a warehouse and

shipping facility located at 4509 Avenue N, Brooklyn, New York 11234.

       25.     Electronic Deals refurbishes and sells electronics such as cell phones and smart

watches.

       26.     Electronic Deals sells electronics online through websites including

www.newegg.com, www.amazon.com, www.walmart.com, and www.backmarket.com.

       27.     Electronic Deals has been engaged in commerce as defined in 29 U.S.C. §§ 201

et. seq. during the relevant time period.

       28.     For each calendar year from January 1, 2018 and up to the present time,

Electronic Deals’ annual gross volume of sales made or business done was not less than

$500,000.

       29.     Upon information and belief, Electronic Deals has been an employer within the

meaning of 29 U.S.C. § 203(d) and NYLL § 190(3) during the six-year period preceding the

filing of this complaint.

                                     S & V Trading of NY, Inc.

       30.     Defendant S & V Trading of NY, Inc. (“S & V Trading”) is a domestic

corporation formed under the laws of the State of New York.



                                                -5-
                                           Vovoya, Inc.

       31.     Defendant Vovoya, Inc. (“Vovoya”) is a domestic corporation formed under the

laws of the State of New York.

                                   Single Integrated Enterprise

       32.     Electronic Deals, S & V Trading, and Vovoya (the “Corporate Entities”) all form

part of a single integrated enterprise, and therefore constitute a single employer for the purposes

of FLSA and NYLL liability.

       33.     More specifically, upon information and belief, the Corporate Entities share

interrelated operations, common management, centralized control of labor relationships, and

common ownership.

       34.     Upon information and belief, all of the Corporate Entities are commonly owned,

operated, and managed by Defendant Guy J. Esses a/k/a Joey G. Esses a/k/a Guy Assis

(“Esses”).

       35.     All of the Corporate Entities share a common principal place of business.

       36.     All of the Corporate Entities are involved the sale of electronics.

       37.     All of the Corporate Entities sell electronics online.

       38.     All of the Corporate Entities benefit from the work performed by the Plaintiffs, as

the electronics sold by the Corporate Entities are handled, refurbished, packaged and shipped by

employees of Electronic Deals.

                         Guy J. Esses a/k/a Joey G. Esses a/k/a Guy Assis

       39.     Guy J. Esses a/k/a Joey G. Esses a/k/a Guy Assis (“Esses”) is a natural person

who resides in Kings County, New York.

       40.     Upon information and belief, Esses has been the President of Electronic Deals

during the six-year period preceding the filing of this complaint.

                                                 -6-
       41.     Upon information and belief, Esses has been and officer of Electronic Deals

during the six-year period preceding the filing of this complaint.

       42.     Upon information and belief, Esses has been the President of S & V Trading

during the six-year period preceding the filing of this complaint.

       43.     Upon information and belief, Esses has been an officer of S &V Trading during

the six-year period preceding the filing of this complaint.

       44.     Upon information and belief, Esses has been a shareholder of S & V Trading

during the six-year period preceding the filing of this complaint.

       45.     Upon information and belief, Esses has been the President of Vovoya during the

six-year period preceding the filing of this complaint.

       46.     Upon information and belief, Esses has been an officer of Vovoya during the six-

year period preceding the filing of this complaint.

       47.     Upon information and belief, Esses has been a shareholder of Vovoya during the

six-year period preceding the filing of this complaint.

       48.     Upon information and belief, an employment relationship existed within the

meaning of the FLSA and NYLL, between Esses and the Plaintiffs, in that the Defendant Esses

had the power to control the Plaintiffs.

       49.     Upon information and belief, Esses had the power to hire and fire the Plaintiffs,

supervised and controlled their work schedules, the conditions of their employment, determined

the rate and method of their pay, and maintained records of their employment.

       50.     Upon information and belief, Esses exercised sufficient operational control over

Electronic Deals to be deemed the Plaintiffs’ employer under the FLSA and the NYLL.




                                                 -7-
       51.     Upon information and belief, Esses exercised sufficient operational control over

the Corporate Entities to be deemed the Plaintiffs’ employer under the FLSA and the NYLL.

                          COLLECTIVE ACTION ALLEGATIONS

       52.     The Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and Jordannis Cosme

Batista bring the FLSA claim, the First Cause of Action, on behalf of themselves and other

similarly situated persons who were current and former workers employed by Electronic Deals at

any time during the three year period prior to the filing of this complaint and who elect to opt-in

to this action (the “FLSA Collective”), pursuant to 29 U.S.C. §§ 201 et seq. and specifically, the

collective action provision of 29 U.S.C. § 216(b), to remedy violations of the overtime wage

provisions of the FLSA.

       53.     Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena, Jordannis Cosme Batista and

each member of the FLSA Collective were “engaged in commerce” pursuant to 29 U.S.C. §

207(a)(1), inasmuch as they regularly handled, refurbished, packaged, and prepared for shipment

items to be delivered in interstate commerce and in fact shipped such items to states other than

New York.

       54.     Through the conduct described in this Complaint, the Defendants have violated

the FLSA by failing to pay the Named Plaintiffs and the FLSA Collective, proper overtime

wages as required by law due to a policy of not compensating employees for breaks of 20

minutes or less. These violations arose out of the Defendant’s uniform, company-wide policies,

pattern and/or practice of violating wage and hour law.

       55.     The FLSA claims in this lawsuit should be adjudicated as a collective action.

Upon information and belief, the FLSA Collective consists of at least 100 similarly situated

current and former employees of the Defendants who have been victims of the Defendants’



                                                -8-
common policies and practices that have violated the rights of the FLSA Collective under the

FLSA by, inter alia, willfully denying full overtime wages.

                                  CLASS ACTION ALLEGATIONS

                                   The Overtime/Straight Wages Class

       56.     The Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and Jordannis Cosme

Batista bring the Second and Third Causes of Action under Fed. R. Civ. P 23 on behalf of

themselves and a class consisting of all non-exempt workers who have been employed by

Electronic Deals in the State of New York at any time during the six-year period prior to the date

of filing of this complaint and up to the date of final judgment (the "Overtime/Straight Wages

Class").

       57.     Excluded from the Overtime/Straight Wages Class are Defendants’ legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in the Defendants; the Judge(s) to

whom this case is assigned and any member of the Judges' immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Rule 23 Class.

       58.     The persons in the Overtime/Straight Wages Class identified above are so

numerous that joinder of all members is impracticable.

       59.     Upon information and belief, the size of the Overtime/Straight Wages Class is

estimated to be at least 100 workers. Although the precise number of such persons is not known

to the Named Plaintiffs, the facts on which the calculation of that number can be based are

presently within the sole control of the Defendants.




                                                -9-
       60.      There are questions of law and fact common to the Overtime/Straight Wages

Class that predominate over any questions solely affecting Named members of the Class

individually and include, but are not limited to, the following:

             a. whether a break of 20 minutes or less constitutes compensable work time;

             b. whether Electronic Deals had a de facto policy of failing to pay for breaks of 20

                minutes or less;

             c. whether deducting breaks of 20 minutes or less from the pay of the employees

                constituted a failure to pay for all hours worked;

             d. whether Electronic Deals failed and/or refused to pay the overtime pay for all

                hours worked in excess of 40 hours per workweek within the meaning of NYLL

                Article 19, §§ 650 et seq., and the supporting New York State Department of

                Labor Regulations, 12 N.Y.C.R.R. Part 142;

             e. whether Electronic Deals failed and/ or refused to pay straight wages to which

                they are entitled under NYLL §§ 191 and 198;

       61.      The claims of the Named Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and

Jordannis Cosme Batista are typical of the claims of the Overtime/Straight Wages Class they

seek to represent. The Named Plaintiffs and the class members work, or have worked, for

Electronic Deals as workers in the State of New York. The Named Plaintiffs and the class

members enjoy the same statutory rights under the NYLL, to be paid overtime premiums and

straight pay. The Named Plaintiffs and the class members have all sustained similar types of

damages as a result of the Defendants’ failure to comply with the NYLL. The Named Plaintiffs

and the class members have all been injured in that they have been subject to the Defendants’

uniform policy of failing to compensate employees for breaks of 20 minutes or less.



                                                 -10-
       62.     The Named Plaintiffs will fairly and adequately represent and protect the interests

of the Overtime/Straight Wages Class. The Named Plaintiffs understand that, as class

representatives, they assume a fiduciary responsibility to the Overtime/Straight Wages Class to

represent the classes' interests fairly and adequately. The Named Plaintiffs recognize that as class

representatives, they must represent and consider the interests of the Overtime/Straight Wages

Class just as they would represent and consider their own interests. The Named Plaintiffs

understand that in decisions regarding the conduct of the litigation and its possible settlement,

they must not favor their own interest over those of the class. The Named Plaintiffs recognize

that any resolution of a class action lawsuit, including any settlement or dismissal thereof, must

be in the best interests of the class. The Named Plaintiffs understand that in order to provide

adequate representation, they must remain informed of developments in the litigation, cooperate

with counsel by providing them with information and any relevant documentary material in their

possession, and testify, if required, in a deposition and in trial. The Named Plaintiffs have

retained counsel competent and experienced in complex class action employment litigation.

There is no conflict between the Named Plaintiffs and the class members.

       63.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation - particularly in the context of wage litigation like the present

action, where individual plaintiffs may lack the financial resources to vigorously prosecute a

lawsuit in federal court. The members of the Overtime/Straight Wages Class have been damaged

and are entitled to recovery as a result of Defendants’ violations of the NYLL, as well as the

Defendants’ uniform policies, practices, and procedures. Although the relative damages suffered

by the members of the Overtime/Straight Wages Class are not de minimis, such damages are

small compared to the expense and burden of individual prosecution of wage and hour litigation.



                                                  -11-
The class members lack the financial resources to conduct a thorough examination of the

Defendants’ timekeeping and compensation practices and to prosecute vigorously a lawsuit

against the Defendants to recover such damages. In addition, class treatment is superior because

it will obviate the need for unduly duplicative litigation that might result in inconsistent

judgments about Defendants’ practices.

       64.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(2) in that the Defendants have acted or refused to act on grounds that apply

generally to the Overtime/Straight Wages Class, thereby making appropriate final injunctive

relief or corresponding declaratory relief with respect to the class as a whole.

       65.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

create a risk of adjudications with respect to class members that, as a practical matter, would be

dispositive of the interests of the other members not parties to the adjudications or would

substantially impair or impede their ability to protect their interests.

       66.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3) in that the questions of law or fact common to class members predominate

over any question affecting only individual members, and a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.

                                         The Spread of Hours Class

       67.     The Plaintiffs Jarmirian Batista Rodriguez and Jordannis Cosme Batista bring the

Fourth Cause of Action under Fed. R. Civ. P 23 on behalf of themselves and a class consisting of

all non-exempt workers who have been employed by Electronic Deals in the State of New York

at any time during the six-year period prior to the filing of this complaint and up to the date of



                                                  -12-
final judgment who were paid the applicable New York minimum wage (the "Spread of Hours

Class").

       68.      Excluded from the Spread of Hours Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any time during

the class period has had, a controlling interest in the Defendants; the Judge(s) to whom this case

is assigned and any member of the Judges' immediate family; and all persons who will submit

timely and otherwise proper requests for exclusion from the Rule 23 Class.

       69.      The persons in the Spread of Hours Class identified above are so numerous that

joinder of all members is impracticable.

       70.      Upon information and belief, the size of the Spread of Hours Class is estimated to

be at least 100 workers. Although the precise number of such persons is not known to the Named

Plaintiffs, the facts on which the calculation of that number can be based are presently within the

sole control of the Defendants.

       71.      There are questions of law and fact common to the Spread of Hours Class that

predominate over any questions solely affecting Named members of the Class individually and

include, but are not limited to, the following:

             f. Whether the members of the Spread of Hours Class worked a spread of hours in

                excess of 10;

             g. Whether the members of the Spread of Hours Class are entitled to be paid one

                hour's pay at the basic minimum hourly wage rate on each day in which the

                spread of hours exceeded 10;




                                                  -13-
             h. whether Defendants failed to pay spread of hours pay as required by NYLL

                Article 19, §§ 650 et seq., and the supporting New York State Department of

                Labor Regulations, 12 N.Y.C.R.R. Part 142-2.4;

             i. Whether the Defendants failed to implement policies and procedures for paying

                spread of hours pay to employees, when the interval between the beginning and

                ending of the employees’ workday exceeded ten.

       72.      The claims of the Named Plaintiffs Jarmirian Batista Rodriguez and Jordannis

Cosme Batista are typical of the claims of the Spread of Hours Class they seek to represent. The

Named Plaintiffs and the class members work, or have worked, for Electronic Deals as workers

in the State of New York. The Named Plaintiffs and the class members enjoy the same statutory

rights under the NYLL, to be paid overtime premiums and straight pay. The Named Plaintiffs

and the class members have all sustained similar types of damages as a result of the Defendants’

failure to comply with the NYLL. The Named Plaintiffs and the class members have all been

injured in that they have been paid at the minimum wage, worked a spread of hours in excess of

10 and have been subject to the Defendants’ uniform policy of failing to pay spread of hours pay.

       73.      The Named Plaintiffs will fairly and adequately represent and protect the interests

of the Spread of Hours Class. The Named Plaintiffs understand that, as class representatives,

they assume a fiduciary responsibility to the Spread of Hours Class to represent the classes'

interests fairly and adequately. The Named Plaintiffs recognize that as class representatives, they

must represent and consider the interests of the Spread of Hours Class just as they would

represent and consider their own interests. The Named Plaintiffs understand that in decisions

regarding the conduct of the litigation and its possible settlement, they must not favor their own

interest over those of the class. The Named Plaintiffs recognize that any resolution of a class



                                                -14-
action lawsuit, including any settlement or dismissal thereof, must be in the best interests of the

class. The Named Plaintiffs understand that in order to provide adequate representation, they

must remain informed of developments in the litigation, cooperate with counsel by providing

them with information and any relevant documentary material in their possession, and testify, if

required, in a deposition and in trial. The Named Plaintiffs have retained counsel competent and

experienced in complex class action employment litigation. There is no conflict between the

Named Plaintiffs and the class members.

        74.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation - particularly in the context of wage litigation like the present

action, where individual plaintiffs may lack the financial resources to vigorously prosecute a

lawsuit in federal court. The members of the Spread of Hours Class have been damaged and are

entitled to recovery as a result of Defendants’ violations of the NYLL, as well as the Defendants’

uniform policies, practices, and procedures. Although the relative damages suffered by the

members of the Spread of Hours Class are not de minimis, such damages are small compared to

the expense and burden of individual prosecution of wage and hour litigation. The class members

lack the financial resources to conduct a thorough examination of the Defendants’ timekeeping

and compensation practices and to prosecute vigorously a lawsuit against the Defendants to

recover such damages. In addition, class treatment is superior because it will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments about Defendants’

practices.

        75.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(2) in that the Defendants have acted or refused to act on grounds that apply




                                                  -15-
generally to the Spread of Hours Class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a whole.

       76.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

create a risk of adjudications with respect to class members that, as a practical matter, would be

dispositive of the interests of the other members not parties to the adjudications or would

substantially impair or impede their ability to protect their interests.

       77.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3) in that the questions of law or fact common to class members predominate

over any question affecting only individual members, and a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.

                                         The Wage Statement Class

       78.     All Named Plaintiffs bring the Fifth Cause of Action under Fed. R. Civ. P 23 on

behalf of themselves and a class consisting of all non-exempt workers who were employed

during the six-year period prior to the filing of this complaint and up to the time of final

judgment (the "Wage Statement Class").

       79.     Excluded from the Wage Statement Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any time during

the class period has had, a controlling interest in the Defendants; the Judge(s) to whom this case

is assigned and any member of the Judges' immediate family; and all persons who will submit

timely and otherwise proper requests for exclusion from the Rule 23 Class.

       80.     The persons in the Wage Statement Class identified above are so numerous that

joinder of all members is impracticable.



                                                  -16-
       81.     Upon information and belief, the size of the Wage Statement Class is estimated to

be at least 100 workers. Although the precise number of such persons is not known to the Named

Plaintiffs, the facts on which the calculation of that number can be based are presently within the

sole control of the Defendants.

       82.     There are questions of law and fact common to the Class that predominate over

any questions solely affecting only members of the Class individually and include whether the

wage statements issued by the Defendants comply with NYLL 195(3) as amended by the Wage

Theft Prevention Act.

       83.     The claims of the Named Plaintiffs are typical of the claims of the Wage

Statement Class they seek to represent. The Named Plaintiffs and the class members all received

wage statements/pay stubs that were similar in form. The Named Plaintiffs and the class

members enjoy the same statutory rights under NYLL 195, as amended by the New York Wage

Theft Prevention act, to receive a wage statement with every payment of wages that complies

with the NYLL. The Named Plaintiffs and the class members have all sustained similar statutory

damages as a result of the Defendants’ failure to comply with the NYLL. The Named Plaintiffs

and the class members are all entitled to statutory damages as they have been subject to the

Defendants’ uniform policy of failing to issue Wage Statements that comply with NYLL section

195 as amended by the New York Wage Theft Prevention Act.

       84.     The Named Plaintiffs will fairly and adequately represent and protect the interests

of the Wage Statement Class. The Named Plaintiffs understand that, as class representatives,

they assume a fiduciary responsibility to the Wage Statement Class to represent the classes'

interests fairly and adequately. The Named Plaintiffs recognize that as class representatives, they

must represent and consider the interests of the Wage Statement Class just as they would



                                                -17-
represent and consider their own interests. The Named Plaintiffs understand that in decisions

regarding the conduct of the litigation and its possible settlement, they must not favor their own

interest over those of the class. The Named Plaintiffs recognize that any resolution of a class

action lawsuit, including any settlement or dismissal thereof, must be in the best interests of the

class. The Named Plaintiffs understand that in order to provide adequate representation, they

must remain informed of developments in the litigation, cooperate with counsel by providing

them with information and any relevant documentary material in their possession, and testify, if

required, in a deposition and in trial. The Named Plaintiffs have retained counsel competent and

experienced in complex class action employment litigation. There is no conflict between the

Named Plaintiffs and the class members.

        85.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation - particularly in the context of wage litigation like the present

action, where individual plaintiffs may lack the financial resources to vigorously prosecute a

lawsuit in federal court. The members of the Wage Statement Class are entitled to recovery as a

result of Defendants’ violations of the NYLL, as well as the Defendants’ uniform policies,

practices, and procedures. The statutory damages to which the Wage Statement Class members

are entitled are small compared to the expense and burden of individual prosecution of wage and

hour litigation. In addition, class treatment is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendants’ practices.

        86.     This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(2) in that the Defendants have acted or refused to act on grounds that apply

generally to the Wage Statement Class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a whole.



                                                  -18-
           87.   This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

create a risk of adjudications with respect to class members that, as a practical matter, would be

dispositive of the interests of the other members not parties to the adjudications or would

substantially impair or impede their ability to protect their interests.

           88.   This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3) in that the questions of law or fact common to class members predominate

over any question affecting only individual members, and a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.

                                    WILLFULNESS ALLEGATIONS

           89.   As part of its regular business practice, Defendants have willfully engaged in a

pattern, practice, and/or policy of violating the FLSA and state wage and hour laws.

           90.   This pattern, practice, and/or policy includes willfully failing to pay employees

overtime wages, straight wages, and spread of hours pay. Upon information and belief,

Defendants were or should have been aware that their actions as described in this complaint

violated both state and federal law.

                                   FACTUAL ALLEGATIONS

                                        Defendants’ Policies

                         Counts I, II and III (Overtime and Straight Wages)

           91.   During the six-year period before the commencement of this action, the

Defendants had an electronic timekeeping system used by employees to record the time of

arrival, break periods, and time of departure.

           92.   Employees used the electronic timekeeping system to record breaks of 20 minutes

or less.

                                                  -19-
        93.    The Defendants had a uniform policy of deducting recorded breaks from

compensable time, regardless of their duration.

        94.    As a result of these policies, the Defendants failed to pay workers for all

compensable working hours.

        95.    In most instances, the failure to compensate for all working hours resulted in the

Defendants’ failure to pay overtime for all hours worked by employees in excess of 40 hours per

week.

        96.    In some instances, the failure to compensate for all working hours resulted in the

Defendants’ failure to pay for all straight hours worked.

                                   Count IV (Spread of Hours)

        97.    At times during their employment, Jarmirian Batista Rodriguez and Jordannis

Cosme Batista worked a spread of hours in excess of 10 hours per day.

        98.    Pursuant to uniform de facto policy, the Defendants did not pay employees spread

of hours pay when the interval between the beginning and ending of the workday exceeded ten.

                              Count V (Wage Statement Violations)

        99.    Defendants had a uniform policy of issuing wage notices that were confusing and

did not contain the total number of regular hours and overtime hours worked.

                                        Named Plaintiffs

                                 Jarmirian Batista Rodriguez
   (Overtime, Straight Wages, Spread of Hours Pay, Wage Statement Violations, Wage Notice
                           Violations, Delayed payment of wages)

        100.   Plaintiff Jarmirian Batista Rodriguez was employed by Electronic Deals from

approximately September 2018 until approximately July 31, 2020.

        101.   Plaintiff Jarmirian Batista Rodriguez was paid by the hour.



                                                  -20-
       102.    Plaintiff Jarmirian Batista Rodriguez took breaks of 20 minutes or less during her

employment.

       103.    The breaks of 20 minutes or less were recorded using Electronic Deals’ electronic

timekeeping system.

       104.    Electronic Deals did not compensate the Plaintiff Jarmirian Batista Rodriguez for

breaks of 20 minutes or less.

       105.    In most instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay overtime wages to Jarmirian Batista Rodriguez.

       106.    For example, for the workweek ending July 29, 2020, the Plaintiff Jarmirian

Batista Rodriguez took the following breaks of 20 minutes or less:

           a. July 23, 2020: 3 minutes.

           b. July 27, 2020: 9 minutes.

           c. July 28, 2020: 5 minutes.

           d. July 29, 2020: 3 minutes

           e. July 29, 2020: 5 minutes.

       107.    During the workweek ending July 29, 2020 the Plaintiff Jarmirian Batista

Rodriguez worked 42 hours and 59 minutes, but due to the deduction of the aforementioned

breaks was only compensated for 42 hours and 34 minutes.

       108.    In some instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay straight wages to Jarmirian Batista Rodriguez.

       109.    For example, for the workweek ending August 5, 2020, the Plaintiff Jarmirian

Batista Rodriguez took the following breaks of 20 minutes or less:

           a. July 30, 2020: 5 minutes.



                                               -21-
            b. July 30, 2020: 14 minutes.

            c. July 31, 2020: 2 minutes.

            d. July 31, 2020: 2 minutes.

       110.    During the workweek ending August 5, 2020 the Plaintiff Jarmirian Batista

Rodriguez worked 17 hours, but due to the deduction of the aforementioned breaks was only

compensated for 16 hours and 37 minutes.

       111.    At times, the interval between the beginning and ending of Jarmirian Batista

Rodriguez’s workday more than ten.

       112.    For example, on January 31, 2019, the Plaintiff Jarmirian Batista Rodriguez’s

spread of hours was10 hours and 15 minutes.

       113.    On January 31, 2019, Electronic Deals employed in excess of 10 employees.

       114.    On January 31, 2019, the minimum wage applicable to Electronic Deals was $15

per hour.

       115.    During the workweek which included January 31, 2019, the Plaintiff Jarmirian

Batista Rodriguez’s regular rate was $15 per hour.

       116.    The Plaintiff Jarmirian Batista Rodriguez was not paid spread of hours pay by

Electronic Deals.

       117.    Electronic Deals issued wage statements to Plaintiff Jarmirian Batista Rodriguez

that did not comply with NYLL 195(3) because they were confusing and did not contain the total

regular and overtime hours worked.

       118.    For example, for the pay period ending March 4, 2020 Electronic Deals issued a

wage statement to the Plaintiff Jarmirian Batista Rodriguez that contained 18 separate lines of

“Regular” hours worked and three separate lines of “Overtime” hours worked.



                                               -22-
       119.    Electronic Deals hired the Plaintiff Jarmirian Batista Rodriguez in approximately

September 2018.

       120.    Electronic Deals did not issue the Plaintiff Jarmirian Batista Rodriguez a wage

notice within 10 days of hire.

       121.    Throughout her employment, the Plaintiff Jarmirian Batista Rodriguez was a

manual worker.

       122.    Throughout her employment, the Plaintiff Jarmirian Batista Rodriguez spent at

least 25% of her time engaged in physical labor.

       123.    More specifically, the Plaintiff Jarmirian Batista Rodriguez spent at least 25% of

her time refurbishing electronics, printing labels, handling merchandise, and packaging

electronics for delivery.

       124.    Throughout the Plaintiff Jarmirian Batista Rodriguez’s employment Electronic

Deals did not pay her on a weekly basis and did not pay her all wages earned within 7 days after

the end of the week in which such wages were earned.

       125.    Electronic Deals paid the Plaintiff Jarmirian Batista Rodriguez every two weeks.

       126.    The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Jarmirian Batista Rodriguez 9 days after the end of the workweek in which such

wages were earned.

                                         Sailyn Pena
    (Overtime, Straight Wages, Wage Statement Violations, Wage Notice Violations, Delayed
                                     payment of wages)

       127.    Plaintiff Sailyn Pena was employed by Electronic Deals from approximately May

2019 until approximately July 1, 2020.

       128.    Plaintiff Sailyn Pena was paid by the hour.

       129.    Plaintiff Sailyn Pena took breaks of 20 minutes or less during her employment.

                                               -23-
       130.     The breaks of 20 minutes or less were recorded using the Electronic Deals’

electronic timekeeping system.

       131.     Electronic Deals did not compensate the Plaintiff Sailyn Pena for breaks of 20

minutes or less.

       132.     In most instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay overtime wages to Sailyn Pena.

       133.     In some instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay straight wages to Sailyn Pena.

       134.     For example, for the workweek ending August 21, 2019, the Plaintiff Sailyn Pena

took a break of 20 minutes on August 21, 2019.

       135.     During the workweek ending August 21, 2019 the Plaintiff Sailyn Pena worked

40 hours and 14 minutes, but due to the deduction of the aforementioned break was only

compensated for 39 hours and 54 minutes.

       136.     The deduction in the aforementioned break resulted in the failure to pay for 6

minutes of straight time and 14 minutes of overtime to Plaintiff Sailyn Pena.

       137.     Electronic Deals issued wage statements to Plaintiff Sailyn Pena that did not

comply with NYLL 195(3) because they were confusing and did not contain the total regular and

overtime hours worked.

       138.     Electronic Deals hired the Plaintiff Sailyn Pena in approximately May 2019.

       139.     Electronic Deals did not issue the Plaintiff Sailyn Pena a wage notice within 10

days of hire.

       140.     Throughout her employment, the Plaintiff Sailyn Pena was a manual worker.




                                                -24-
       141.    Throughout her employment, the Plaintiff Sailyn Pena spent at least 25% of her

time engaged in physical labor.

       142.    More specifically, the Plaintiff Sailyn Pena spent at least 25% of her time

cleaning watches and electronics and packaging the electronics for shipment to customers.

       143.    Throughout the Plaintiff Sailyn Pena’s employment Electronic Deals did not pay

her on a weekly basis and did not pay her all wages earned within 7 days after the end of the

week in which such wages were earned.

       144.    Electronic Deals paid the Plaintiff Sailyn Pena every two weeks.

       145.    The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Sailyn Pena 9 days after the end of the workweek in which such wages were earned.

                                  Jordannis Cosme Batista
   (Overtime, Straight Wages, Spread of Hours Pay, Wage Statement Violations, Wage Notice
                           Violations, Delayed payment of wages)

       146.    Plaintiff Jordannis Cosme Batista was employed by Electronic Deals from

approximately April 2017 until approximately July 2020.

       147.    Plaintiff Jordannis Cosme Batista was paid by the hour.

       148.    Plaintiff Jordannis Cosme Batista took breaks of 20 minutes or less during his

employment.

       149.    The breaks of 20 minutes or less were recorded using Electronic Deals’ electronic

timekeeping system.

       150.    Electronic Deals did not compensate the Plaintiff Jordannis Cosme Batista for

breaks of 20 minutes or less.

       151.    In most instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay overtime wages to Jordannis Cosme Batista.



                                               -25-
       152.    For example, for the workweek ending June 5, 2019, the Plaintiff Jordannis

Cosme Batista took a break of 20 minutes on June 3, 2019.

       153.    During the workweek ending June 5, 2019 the Plaintiff Jordannis Cosme Batista

worked 43 hours and 28 minutes, but due to the deduction of the aforementioned break was only

compensated for 43 hours and 8 minutes.

       154.    In some instances, the deduction for breaks of 20 minutes or less resulted in the

failure to pay straight wages to Jordannis Cosme Batista.

       155.    For example, for the workweek ending March 27, 2019, the Plaintiff Jordannis

Cosme Batista took a break of 19 minutes on March 27, 2019.

       156.    During the workweek ending March 27, 2019 the Plaintiff Jordannis Cosme

Batista worked 35 hours and 23 minutes, but due to the deduction of the aforementioned break

was only compensated for 35 hours and 4 minutes.

       157.    At times, the interval between the beginning and ending of Jordannis Cosme

Batista’s workday more than ten.

       158.    For example, on February 21, 2019, the Plaintiff Jordannis Cosme Batista’s

spread of hours was 10 hours and 15 minutes.

       159.    On February 21, 2019, Electronic Deals employed in excess of 10 employees.

       160.    On February 21, 2019, the minimum wage applicable to Electronic Deals was $15

per hour.

       161.    During the workweek which included February 21, 2019, the Plaintiff Jordannis

Cosme Batista’s regular rate was $15 per hour.

       162.    The Plaintiff Jordannis Cosme Batista was not paid spread of hours pay by

Electronic Deals.



                                                 -26-
       163.    Electronic Deals issued wage statements to Plaintiff Jordannis Cosme Batista that

did not comply with NYLL 195(3) because they were confusing and did not contain the total

regular and overtime hours worked.

       164.    For example, for the pay period ending June 12, 2019 Electronic Deals issued a

wage statement to the Plaintiff Jordannis Cosme Batista that contained 15 separate lines of

“Regular” hours worked.

       165.    Electronic Deals hired the Plaintiff Jordannis Cosme Batista in approximately

April 2017.

       166.    Electronic Deals did not issue the Plaintiff Jordannis Cosme Batista a wage notice

within 10 days of hire.

       167.    Throughout his employment, the Plaintiff Jordannis Cosme Batista was a manual

worker.

       168.    Throughout his employment, the Plaintiff Jordannis Cosme Batista spent at least

25% of his time engaged in physical labor.

       169.    More specifically, the Plaintiff Jordannis Cosme Batista spent at least 25% of his

time unpackaging, handling, moving and inspecting electronics.

       170.    Throughout the Plaintiff Jordannis Cosme Batista’s employment Electronic Deals

did not pay him on a weekly basis and did not pay him all wages earned within 7 days after the

end of the week in which such wages were earned.

       171.    Electronic Deals paid the Plaintiff Jordannis Cosme Batista every two weeks.

       172.    The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Jordannis Cosme Batista 9 days after the end of the workweek in which such wages

were earned.



                                               -27-
                                         Olga Jaime
        (Wage Statement Violations, Wage Notice Violations, Delayed payment of wages)

       173.     Plaintiff Olga Jaime was employed by Electronic Deals from approximately

January 4, 2019 until approximately January 15, 2020.

       174.     Olga Jaime was paid by the hour.

       175.     Electronic Deals issued wage statements to Plaintiff Olga Jaime that did not

comply with NYLL 195(3) because they were confusing and did not contain the total regular and

overtime hours worked.

       176.     Electronic Deals hired the Plaintiff Olga Jaime on or about January 4, 2019.

       177.     Electronic Deals did not issue the Plaintiff Olga Jaime a wage notice within 10

days of hire.

       178.     Throughout her employment, the Plaintiff Olga Jaime was a manual worker.

       179.     Throughout her employment, the Plaintiff Olga Jaime spent at least 25% of her

time engaged in physical labor.

       180.     More specifically, the Plaintiff Olga Jaime spent at least 25% of her time cleaning

electronics, including watches, iphones, and tablets, and packaging them for shipment.

       181.     Throughout the Plaintiff Olga Jaime’s employment, Electronic Deals did not pay

her on a weekly basis and did not pay her all wages earned within 7 days after the end of the

week in which such wages were earned.

       182.     Electronic Deals paid the Plaintiff Olga Jaime every two weeks.

       183.     The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Olga Jaime 9 days after the end of the workweek in which such wages were earned.




                                                -28-
                                       Orlando Rodriguez
          (Wage Statement Violations, Wage Notice Violations, Delayed payment of wages)

        184.    Plaintiff Orlando Rodriguez was employed by Electronic Deals from

approximately September 11, 2019 until approximately May 9, 2020.

        185.    Plaintiff Orlando Rodriguez was paid by the hour.

        186.    Electronic Deals issued wage statements to Plaintiff Orlando Rodriguez that did

not comply with NYLL 195(3) because they were confusing and did not contain the total regular

and overtime hours worked.

        187.    Electronic Deals hired the Plaintiff Orlando Rodriguez on or about September 11,

2019.

        188.    Electronic Deals did not issue the Plaintiff Orlando Rodriguez a wage notice

within 10 days of hire.

        189.    Throughout his employment, the Plaintiff Orlando Rodriguez was a manual

worker.

        190.    Throughout his employment, the Plaintiff Orlando Rodriguez spent at least 25%

of his time engaged in physical labor.

        191.    More specifically, the Plaintiff Orlando Rodriguez spent at least 25% of his time

preparing boxes for shipment, cleaning bathrooms, and delivering packages to UPS for shipment.

        192.    Throughout the Plaintiff Orlando Rodriguez’s employment, Electronic Deals did

not pay his on a weekly basis and did not pay his all wages earned within 7 days after the end of

the week in which such wages were earned.

        193.    Electronic Deals paid the Plaintiff Orlando Rodriguez every two weeks.




                                                -29-
          194.   The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Orlando Rodriguez 9 days after the end of the workweek in which such wages were

earned.

                                        Ramon Luis Soto
          (Wage Statement Violations, Wage Notice Violations, Delayed payment of wages)

          195.   Plaintiff Ramon Luis Soto was employed by Electronic Deals from approximately

November 2019 until approximately January 2021.

          196.   Plaintiff Ramon Luis Soto was paid by the hour.

          197.   Electronic Deals issued wage statements to Plaintiff Ramon Luis Soto that did not

comply with NYLL 195(3) because they were confusing and did not contain the total regular and

overtime hours worked.

          198.   Electronic Deals hired the Plaintiff Ramon Luis Soto on or about November 2019.

          199.   Electronic Deals did not issue the Plaintiff Ramon Luis Soto a wage notice within

10 days of hire.

          200.   Throughout his employment, the Plaintiff Ramon Luis Soto was a manual worker.

          201.   Throughout his employment, the Plaintiff Ramon Luis Soto spent at least 25% of

his time engaged in physical labor.

          202.   More specifically, the Plaintiff Ramon Luis Soto spent at least 25% of his time

receiving packages, unpacking electronics and physically inspecting electronics.

          203.   Throughout the Plaintiff Ramon Luis Soto’s employment, Electronic Deals did

not pay him on a weekly basis and did not pay his all wages earned within 7 days after the end of

the week in which such wages were earned.

          204.   Electronic Deals paid the Plaintiff Ramon Luis Soto every two weeks.




                                                 -30-
          205.   The wages earned during the first week of each bi-weekly pay period were paid to

the Plaintiff Ramon Luis Soto 9 days after the end of the workweek in which such wages were

earned.

                              FIRST CAUSE OF ACTION
                                   Overtime Violations
                                Fair Labor Standards Act
                   29 U.S.C. §§ 201, et. seq.; 29 U.S.C. §§ 207(a) & 126
On behalf of the Named Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and Jordannis
                         Cosme Batista and the FLSA Collective

          206.   Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

          207.   Defendants engaged in a widespread pattern, policy, and/or practice of violating

the FLSA, as detailed in this Complaint.

          208.   Defendants were an employer engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

          209.   At all times relevant, Named Plaintiffs and the members of the FLSA Collective

were or have been employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

          210.   The Defendants employed the Named Plaintiffs and the FLSA Collective as an

employer.

          211.   At all times relevant, Named Plaintiffs and the members of the FLSA Collective

were engaged in commerce and/or the production of goods for commerce within the meaning of

29 U.S.C. §§ 206(a) and 207(a).

          212.   The overtime wage provisions set forth in the FLSA apply to Defendants and

protect the Named Plaintiffs and the FLSA Collective.

          213.   The Defendants failed to compensate the Named Plaintiffs and members of the

FLSA Collective for breaks of 20 minutes or less.


                                                  -31-
          214.   As a result of this policy, the Defendants failed to pay workers for all

compensable hours.

          215.   The failure to compensate for all working hours resulted in the failure to pay

overtime for all hours worked in excess of 40 hours per week.

          216.   The Defendants failed to pay the Named Plaintiffs and members of the FLSA

Collective the overtime wages to which they are entitled under the FLSA.

          217.   Defendants’ violations of the FLSA have been willful, in that they knew or should

have known that their actions, as described herein, violated the FLSA.

          218.   Defendants did not make a good faith effort to comply with the FLSA with regard

to overtime compensation to the Named Plaintiffs and the members of the FLSA Collective.

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133-35 (1988). Therefore, a three-year statute

of limitations applies. 29 U.S.C. § 255.

          219.   As a result of Defendants’ violations of the FLSA, the Named Plaintiffs and the

members of the FLSA Collective have suffered damages by being denied overtime wages in

accordance with the FLSA in amounts to be determined at trial, including liquidated damages,

prejudgment interest, attorneys' fees, costs, and other compensation pursuant to 29 U.S.C. §§ 201

et seq.

                             SECOND CAUSE OF ACTION
                               Unpaid Overtime Violation
                    Article 19 §§ 650 et seq.; 12 N.Y.C.R.R. § 142-2.2
On behalf of the Named Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and Jordannis
                  Cosme Batista and the Overtime/Straight Wages Class

          220.   Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.

          221.   Defendants engaged in a widespread pattern, policy, and/or practice of violating

the NYLL, as detailed in this Complaint.

                                                  -32-
       222.    At all times relevant, the Named Plaintiffs and the members of the

Overtime/Straight Wages Class have been employees and Defendants have been the employer

within the meaning of the NYLL § 190(3).

       223.    The overtime wage provisions of Article 19 of the NYLL and its supporting

regulations apply to Defendants and protect the Named Plaintiffs and the members of the

Overtime/Straight Wages Class.

       224.    The Defendants failed to compensate the Named Plaintiffs and members of the

Overtime/Straight Wages Class for breaks of 20 minutes or less.

       225.    As a result of this de facto policy, the Defendants failed to pay workers for all

compensable hours.

       226.    The failure to compensate for all working hours resulted in the failure to pay

overtime for all hours worked in excess of 40 hours per week.

       227.    The Named Plaintiffs and the Overtime/Straight Wages Class are entitled to

overtime wages for hours worked in excess of 40 hours weekly under NYLL Article 19, §§ 650

et seq., and the supporting New York State Department of Labor Regulations, including but not

limited to the regulations in 12 N.Y.C.R.R. Part 142.

       228.    The Defendants’ violations of the NYLL, as described in this Class Action

Complaint, have been willful and intentional.

       229.    Through Defendants’ knowing or intentional failure to pay the Named Plaintiffs

and members of the Overtime/Straight Wages Class overtime wages for hours worked in excess

of 40 hours per week, the Defendants have willfully violated the NYLL Article 19, §§ 650 et

seq., and the supporting New York State Department of Labor Regulations.




                                                -33-
       230.       Due to the Defendants’ violations of the NYLL, the Named Plaintiffs and the

Overtime/Straight Wages Class Members are entitled to recover from the Defendants their

unpaid overtime wages, liquidated damages, reasonable attorneys' fees, costs of the action, and

pre-judgment and post-judgment interest.

                             THIRD CAUSE OF ACTION
                                 Unpaid Straight Wages
                              New York Labor Law § 191
On behalf of the Named Plaintiffs Jarmirian Batista Rodriguez, Sailyn Pena and Jordannis
                  Cosme Batista and the Overtime/Straight Wages Class

       231.       Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.

       232.       The Defendants failed to compensate the Named Plaintiffs and members of the

Overtime/Straight Wages Class for breaks of 20 minutes or less.

       233.       As a result of this de facto policy, the Defendants failed to pay workers for all

compensable hours.

       234.       The failure to compensate for all working hours resulted in the failure to pay

straight wages.

       235.       The Named Plaintiffs and the Overtime/Straight Wages Class are entitled to

straight wages for hours worked up to 40 hours weekly under NYLL § 191.

       236.       The Defendants’ violations of the NYLL, as described in this Class Action

Complaint, have been willful and intentional.

       237.       Through Defendants’ knowing or intentional failure to pay the Named Plaintiffs

and members of the Overtime/Straight Wages Class straight wages, the Defendants have

willfully violated the NYLL.

       238.       Due to the Defendants’ violations of the NYLL, the Named Plaintiffs and the

Overtime/Straight Wages Class Members are entitled to recover from the Defendants their

                                                   -34-
unpaid straight wages, liquidated damages, reasonable attorneys' fees, costs of the action, and

pre-judgment and post-judgment interest.

                            FOURTH CAUSE OF ACTION
                                  Spread of Hours Pay
                                  12 NYCRR § 142-2.4
   On behalf of the Named Plaintiffs Jarmirian Batista Rodriguez and Jordannis Cosme
                         Batista and the Spread of Hours Class

       239.    Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.

       240.    The Named Plaintiffs and the members of the Spread of Hours Class worked a

spread of hours in excess of ten.

       241.    Defendants did not have a policy or procedure for the payment of spread of hours

pay when the interval between the beginning and ending of the workday exceeded ten.

       242.    As a result of this de facto policy, the Defendant failed to pay workers spread of

hours pay to which they were entitled.

       243.    The Defendants’ violations of the NYLL, as described in this Class Action

Complaint, have been willful and intentional.

       244.    Due to the Defendants’ violations of the NYLL, the Named Plaintiffs and the

Spread of Hours Class Members are entitled to recover from the Defendants their unpaid spread

of hours pay, liquidated damages, reasonable attorneys' fees, costs of the action, and pre-

judgment and post-judgment interest.

                               FIFTH CAUSE OF ACTION
                                  Wage Statement Claim
                                  NYLL §§ 195(3) & 198
              On Behalf of All Named Plaintiffs and the Wage Statement Class

       245.    Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.


                                                -35-
       246.    Defendants issued wage statements to Named Plaintiffs and the Wage Statement

Class which do not comply with NYLL § 195(3) because they are confusing and do not contain

the total number of regular and overtime hours worked.

       247.    Due to the Defendants’ violation of NYLL § 195(3), the Named Plaintiffs and the

Wage Statement Class are entitled to recover from the Defendants statutory damages of $250 per

workday up to a maximum of $5,000 each, reasonable attorneys’ fees and costs of the action.

                                SIXTH CAUSE OF ACTION
                                     Wage Notice Claim
                                   NYLL §§ 195(1) & 198
                               On behalf of All Named Plaintiffs

       248.    Plaintiffs reallege and incorporate by reference each allegation contained in the

paragraphs above as though fully set forth herein.

       249.    The Defendants did not issue wage notices to Named Plaintiffs within 10 business

days of hiring as required by NYLL § 195(1) and NYLL § 198(1-b).

       250.    Due to the Defendants’ violation of NYLL § 195(1), the Named Plaintiffs are

entitled to recover from the Defendants statutory damages of $50 per workday up to a maximum

of $5,000 each, reasonable attorneys’ fees and costs of the action.

                               SEVENTH CAUSE OF ACTION
                                   Delayed Wages Claim
                                    NYLL §§ 191 & 198
                               On behalf of all Named Plaintiffs

       251.    Named Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

       252.    Named Plaintiffs were manual workers as defined by the Labor Law.

       253.    Plaintiffs were entitled to be paid all wages and overtime on a weekly basis and

no later than seven days after the workweek in which the wages were earned.



                                                -36-
       254.    Defendants willfully failed to pay the Plaintiffs wages as frequently as required by

Labor Law § 191.

       255.    Defendants willfully failed to pay to the Plaintiffs earned wages within seven days

after the end of each workweek in which wages were earned as required by Labor Law § 191.

       256.    Due to Defendants’ violations of the Labor Law, Plaintiffs are entitled to recover

from Defendants liquidated damages, reasonable attorneys' fees, costs, and pre-judgment and

post-judgment interest.

                                           JURY DEMAND
       Plaintiffs demand a trial by jury on all claims properly triable by a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Named Plaintiffs respectfully request that this Court grant the

following relief:

        A.    That, at the earliest possible time, the Named Plaintiffs be allowed to give notice

              of this collective action;

        B.    Certification of the Second, Third, Fourth and Fifth counts in this action as class

              actions;

        C.    Unpaid overtime wages under the FLSA;

        D.    An amount equal to unpaid overtime as liquidated damages under the FLSA;

        E.    Unpaid overtime wages under the NYLL;

        F.    Liquidated damages in an amount equal to unpaid overtime wages under the

              NYLL;

        G.    Unpaid straight wages under the NYLL;

        H.    Liquidated damages in an amount equal to unpaid straight wages under the NYLL;

         I.   Unpaid spread of hours pay under the NYLL;

                                                -37-
       J.   Liquidated damages in an amount equal to unpaid spread of hours pay under the

            NYLL;

      K.    Statutory damages for violations of NYLL § 195(3);

       L.   Statutory damages for violations of NYLL § 195(1);

      M.    Liquidated damages equal to the amount of wages paid untimely;

      N.    Attorney’s fees and costs of the action;

      O.    Pre-judgment and post-judgment interest as provided by law; and

       P.   Such other relief as this Court shall deem just and proper.

Dated: Glen Cove, New York
       May 28, 2021


                                                    Moser Law Firm, P.C.




                                                       _______________________
                                                       By: Steven J. Moser
                                                       5 E. Main Street
                                                       Huntington, NY 11743
                                                       steven.moser@moserlawfirm.com




                                             -38-
